Title: To James Madison from Eleazer Bradshaw Billings, 17 March 1814
From: Billings, Eleazer Bradshaw
To: Madison, James


        
          Dear Sir
          Franklin, Teny, March 17h. 1814
        
        Justice & Hon To Myself & Country Demands this information of My Situation, I am Arrested though Suspended, by Majr Wm. Peaccock of the 39h. for reenlisting Men from 12 Mo. to During the War, by this Management you, Excey, will See I have Saved the Govment about $500, in obtaing 5 Men & prolonging their Term of Service perh⟨a⟩ps During life or at lea⟨st the⟩ pleasure of the Govment & Deducted their first Bounty from that I was Authorized to pay—Entirely advantageous to the Govment, If this be Erroneous it is through a Zeal to promote the Good of My Country, howe[v]er I shall not Give up the Men untill Authorized by proper Authority, My only anxiety is that the Govment May be posse[sse]d with the pleasing Belief of My real Zeal in its Support, I think I Know Something of Nature the rise & fall of Empires & nations there Still remains Something to be Done to the Hon. Sir of Your Presidency, Your Excellency will reccollect in his message to Congress Last that America proud though young needed a force Adequate &c., the Great point—and the bent of My inclination will not Let me rest without the might of my Servis & the Testimony of a Journy 1400 Mils at my own expense, Aught Hon. the humble Capascity of a Lieut, Moreo[v]er My Conduct in the recruiting Service here as will ⟨appear?⟩ hereafter by Citizens of the Most Respectability in this State, it woud be Cruel in the Extreme to Take a Mans Commission from what he is Commissiond for, I

therefore with Cheerfullness Say the Govment will Justify the one who with all his Zeal & Energy Strives to do justice to it, and Moreo[v]er I will forget the Fatigues in the Service of My Country, As an Amiable Affectionate Woman will forget her Labours in pregnancy, I am with unfegnd Respect & Esteem His Exculleny, Devotd he. Sert
        
          E.B. Billings
          Lt 44h. Regt Ify
        
      